Judgment of conviction unanimously reversed, on the law, the fine remitted, defendant’s license ordered restored, and, in the exercise of discretion, a new trial ordered. Defendant was convicted in the Court of Special Sessions of the City of New York of leaving the scene of an accident without reporting (Vehicle and Traffic Law, § 70, subd. 5-a) and was sentenced to pay a fine of $100 or, in the alternative, to serve five days in the New York City Prison; the fine was paid. In addition, her license to operate a motor vehicle was revoked. The People have failed to establish that defendant had any knowledge that damage had been caused by the claimed contact of the vehicles, a requisite essential to the People’s ease. (People v. Hakala, 270 App. Div. 612; People v. Dropkin, 261 App. Div. 223.) Indeed, the record proof is not entirely satisfactory that she was in a collision. There may have been a witness to the occurrence, the woman who took down the license number of the motor vehicle allegedly driven by defendant. That witness should be produced unless her absence can be explained to the satisfaction of the court. Since the case must be retried, it is appropriate to observe that the information charges defendant “ while operating a motor vehicle, and knowing that damage had been caused to the property of one Edward H. Dean, Jr.” The proof in the case is that the motor vehicle was owned by Mrs. Dean. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.